Citation Nr: 0419399	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-11 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD) from June 
29, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to service connection 
for PTSD and assigned a 50 percent rating effective from 
June 29, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

The Board notes that while the veteran, in his May 2003 VA 
Form 9, requested a central office hearing, that hearing 
request was later withdrawn in a March 2004 pleading.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, as 
part of the notice, VA is to undertake the following actions: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform him about the information and evidence that VA 
will seek to provide; (3) inform him about the information 
and evidence the claimant is expected to provide; and (4) 
tell the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2003).  

VCAA requires that the RO obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  The record shows that the veteran is 
receiving ongoing treatment at the Perry Point and Coatsville 
VA Medical Centers (VAMCs) for his PTSD.  The record also 
shows he received treatment at the Upper Chesapeake Medical 
Center and at Harford Memorial.  Therefore, on remand, the RO 
should obtain any outstanding treatment records from the 
VAMCs as well as the aforementioned private facilities.

Lastly, the Board notes that governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  Further, governing regulations provide that VA's 
duty to assist includes obtaining an informed medical opinion 
when needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326.  Therefore, as the last VA 
compensation examination was conducted more than two years 
ago and VA treatment records suggest a worsening of his 
condition since that time, a new examination is in order.  

Therefore, the appeal is REMANDED for the following:

1.  The RO, after obtaining all needed 
authorizations from the veteran, should 
obtain all of his outstanding treatment 
records from the Perry Point and 
Coatsville VAMCs as well as from the 
Upper Chesapeake Medical Center and 
Harford Memorial.  If the veteran fails 
to provide any needed authorization, 
requested records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
PTSD since July 2001.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder should be made 
available to the psychiatrist for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score, an explanation of what the score 
represents, and the percentage of the 
score representing impairment solely due 
to the service connected PTSD as opposed 
to non-service-connected major depressive 
disorder.  The examiner should assess the 
extent of the veteran's occupational and 
social impairment due solely to PTSD 
symptomatology.  A complete rationale 
must be provided for any opinion offered.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal, including 
whether "staged" ratings are 
appropriate.  See Fenderson, supra.  If 
any benefit sought on appeal remains 
denied, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


